ESCROW AGREEMENT
 
THIS ESCROW AGREEMENT (“Agreement”) is made and entered into as of January 19,
2011, by and among: NeoStem Inc., a Delaware corporation (“Parent”); Progenitor
Cell Therapy, LLC, a Delaware limited liability company (the “Company”), Andrew
Pecora, as representative (the “PCT Representative”), of the Members of the
Company identified from time to time on Schedule 1 hereto; and Continental Stock
Transfer & Trust Company, a New York corporation (the “Escrow Agent”).
 
RECITALS
 
WHEREAS, Parent, NBS Acquisition Company, LLC, a Delaware limited liability
company and a wholly-owned subsidiary of Parent (“Subco”), the Company and the
PCT Representative have entered into an Agreement and Plan of Merger dated as of
September 23, 2010 (the “Merger Agreement”), pursuant to which, among other
things, (i) Subco is merging with and into the Company, and (ii) certain stock
issuances are to be made by Parent to the Members (as defined below).  A copy of
the Merger Agreement is attached hereto as Exhibit A;
 
WHEREAS, the Merger Agreement contemplates the establishment of an escrow
account to secure certain rights of the Parent Indemnified Parties (as defined
in the Merger Agreement) to indemnification, compensation and reimbursement as
provided in the Merger Agreement; and
 
WHEREAS, pursuant to Section 8.5 of the Merger Agreement, Andrew Pecora has been
irrevocably appointed by the Members to serve as the PCT Representative in
connection with all matters under this Agreement and the resolution of all
claims for Damages under the Merger Agreement.
 
AGREEMENT
 
The parties, intending to be legally bound, agree as follows:
 
Section 1.         Defined Terms.
 
1.1     Capitalized terms used and not defined in this Agreement shall have the
meanings given to them in the Merger Agreement.
 
1.2     As used in this Agreement, the term “Members” refers to the Persons who
were members, or equity holders, of the Company immediately prior to the
Effective Time or to which the rights under this Agreement have been assigned as
set forth herein.  “Escrowed Shares” refers to the 10,600,000 shares of Parent
Common Stock being issued as Stock Consideration under the Merger Agreement.


Section 2.         Escrow and Indemnification.
 
2.1     Appointment of Escrow Agent; Shares and Stock Powers Placed in
Escrow.  Continental Stock Transfer & Trust Company is hereby appointed to serve
as Escrow Agent hereunder, and Continental Stock Transfer & Trust Company hereby
agrees to serve as Escrow Agent hereunder.  In accordance with the Merger
Agreement, at the Closing, (a) Parent shall issue certificates for the Escrowed
Shares registered in the name of the Escrow Agent evidencing 10,600,000 shares
of Parent Common Stock to be held in escrow under this Agreement, and shall
cause such certificates to be delivered to the Escrow Agent, and (b) the PCT
Representative shall deliver to the Escrow Agent an “assignment separate from
certificate” (“Stock Power”) endorsed by him in blank.  Such endorsement by the
PCT Representative shall have been guaranteed by a national bank or an NYSE-Amex
member firm.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2     Escrow Account.  The Escrowed Shares being held in escrow pursuant to
this Agreement, together with any distributions on the Escrowed Shares, shall
collectively constitute an escrow fund securing the indemnification rights of
Parent and the other Parent Indemnified Parties under the Merger Agreement.  The
Escrow Agent agrees to accept delivery of the Escrowed Shares and to hold the
Escrowed Shares in a separate escrow account (such account, the “Escrow
Account”), subject to the terms and conditions of this Agreement and the Merger
Agreement.
 
2.3     Voting of Escrow Shares.  The Escrow Agent, as record owner of the
Escrowed Shares, shall exercise all voting rights with respect to such Escrowed
Shares in accordance with Section 3.5 of the Merger Agreement, upon receipt of
written instructions from the Parent.  The Escrow Agent is not obligated to
distribute to the Members or to the PCT Representative any proxy materials or
other documents relating to the Escrowed Shares received by the Escrow Agent
from Parent.
 
2.4     Reports.  Upon the request of either Parent or the PCT Representative,
the Escrow Agent shall provide a statement to the requesting party that
describes any deposit, distribution or investment activity or deductions with
respect to shares held in the Escrow Account in addition to quarterly account
statements from the Escrow Agent.
 
2.5     Dividends, Etc.  Parent and the PCT Representative, on behalf of each of
the Members, agree that any shares of Parent Common Stock or other property
(including ordinary cash dividends) distributable or issuable (whether by way of
dividend, stock split or otherwise) in respect of or in exchange for any
Escrowed Shares (including pursuant to or as a part of a merger, consolidation,
acquisition of property or stock, reorganization or liquidation involving
Parent) shall not be distributed or issued to the beneficial owners of such
Escrowed Shares, but rather shall be distributed or issued to and held by the
Escrow Agent in the Escrow Account.  Any securities or other property received
by the Escrow Agent in respect of any Escrowed Shares held in escrow as a result
of any stock split or combination of shares of Parent Common Stock, payment of a
stock dividend or other stock distribution in or on shares of Parent Common
Stock, or change of Parent Common Stock into any other securities pursuant to or
as a part of a merger, consolidation, acquisition of property or stock,
reorganization or liquidation involving Parent, or otherwise, shall be held by
the Escrow Agent as part of the Escrow Account.
 
2.6     Transferability.  Except as expressly provided for herein or by
operation of law, the interests of the Members in the Escrow Account shall not
be assignable or transferable.
 
 
-2-

--------------------------------------------------------------------------------

 

 
2.7     Trust Fund.  The Escrow Account shall be held as trust funds and shall
not be subject to any lien, attachment, trustee process or any other judicial
process of any creditor of Escrow Agent, any Member or Parent, respectively, or
of any party hereto.  The Escrow Agent shall hold and safeguard the Escrow
Account until the Termination Date (as defined in Section 6) or earlier
distribution in accordance with this Agreement.
 
Section 3.         Release of Escrow Shares.
 
3.1     General.  (X) Within ten (10) calendar Days after receiving either (a)
written instructions from the Parent (a “Parent Notice”) which have not been
objected to by the PCT Representative within seven (7) calendar days after the
later of the PCT Representative’s receipt of the Parent Notice or the Escrow
Agent’s receipt of such Parent Notice, (b) joint written instructions from
Parent and the PCT Representative (“Joint Instructions”), (c) a decision and/or
award from the Arbitrator (an “Arbitration Award”) or (d) an order issued by a
court of competent jurisdiction (a “Court Order”) relating to the release of any
Escrowed Shares from the Escrow Account or (Y) in accordance with Section 3.4
hereof, the Escrow Agent shall release or cause to be released any such Escrowed
Shares and any other amounts from the Escrow Account, in the amounts, to the
Persons and in the manner set forth in such Parent Notice, Joint Instructions,
Arbitration Award, Court Order or as provided in Section 3.4.  If a Parent
Notice is sent under Section 8.4 of the Merger Agreement and such Parent Notice
is not disputed as provided in Section 8.4 within 7 calendar days, the Escrow
Agent shall make the distribution requested by the Parent Notice without action
by the PCT Representative.
 
3.2     Potential Tax Liability.  Upon receipt of (i) a certification from a
Taxable Member  pursuant to Section 8.4(a)(i) of the Merger Agreement, and (ii)
joint instructions from the Parent and the PCT Representative, the Escrow Agent
shall release shares to a Taxable Member in accordance with the certification of
the Taxable Member and such joint instructions.
 
3.3     Pro Rata Distributions.  For purposes of this Agreement, (i) all
distributions (except distributions to the Taxable Members as such pursuant to
Section 3.2 above and Section 8.4(i) of the Merger Agreement) to the Members
shall be pro rata distributions made based on the percentages set forth on
Schedule 1, as may be amended from time to time pursuant to Section 9.8 of this
Agreement, except as follows:
 
(1) the Escrow Agent will maintain sub-accounts, referred to as the Taxable
Account and the Balance Account, as provided in Section 8.4 of the Merger
Agreement, until the first anniversary of the date hereof.  The distributions at
the end of the first year pursuant to Section 8.4(a)(ii) shall be made to the
Taxable Members from the Taxable Account and to the Members other than the
Taxable Members from the Balance Account.  The Parent and the PCT Representative
shall provide the Escrow Agent with joint instructions with respect to the
amounts to be distributed to each Member after the first anniversary of the
Closing Date.
 
(2) no fractional shares shall be issued, and all amounts released from escrow
and distributed to the Members shall be rounded up or down pursuant to Section
3.4(c) of the Merger Agreement.
 
 
-3-

--------------------------------------------------------------------------------

 

 
The Company and the PCT Representative represent and warrant that Schedule 1
(the “Percentage Certifications”) accurately reflects each Member’s percentage
membership interest in the Company immediately prior to the consummation of the
Merger.
 
3.4     Release of the Escrowed Shares.  Within 10 Business Days following the
two year anniversary of the Closing Date, if there are no claims for Damages
against the Escrow Account that have not been finally resolved and paid, the
Escrow Agent shall deliver to the Members pro rata in accordance with the
Percentage Certification the balance of shares of Parent Common Stock and other
property held in the Escrow Account at such time.  If, on the Termination Date
there are claims for Damages against the Escrow Account that have not been
finally resolved, then, within 10 Business Days of the Termination Date, the
Escrow Agent shall deliver to the Members the excess, if any, by which the value
of the amounts held in the Escrow Account exceed an amount equal to 120% of the
amount of any claims for Damages against the Escrow Account that have not been
finally resolved and paid at such time.  The Parent and the PCT Representative
shall provide the Escrow Agent with joint instructions with respect to the
amounts to be distributed to each Member after the second anniversary of the
Closing Date (and thereafter if shares remain in the Escrow Account after the
second anniversary with respect to unresolved claims for Damages at such
date).  Thereafter, final distributions of the Escrow Account shall be made in
accordance with Section 3.1(X)(a), (b), (c) or (d), as applicable.
 
3.5     Distributions.  Whenever a distribution of a number of shares of Parent
Common Stock is to be made pursuant to the terms of this Agreement, the Escrow
Agent shall requisition the appropriate number of shares from Parent’s stock
transfer agent, delivering to the transfer agent the appropriate stock
certificates accompanied by the respective Stock Powers, together with the
specific instructions, as appropriate.  Within 5 Business Days prior to the date
the Escrow Agent is required to make a distribution of shares of Parent Common
Stock or other property (including ordinary cash dividends) to the Members
pursuant to the terms of this Agreement, the Escrow Agent shall provide the PCT
Representative and the Parent with a notice specifying that a distribution will
be made and requesting that the PCT Representative update the then current
Schedule 1 to this Agreement.  The Escrow Agent shall make the corresponding
distributions to the Persons listed on such updated Schedule 1 in accordance
with the terms hereof, to their respective addresses as set forth
therein.  Notwithstanding anything to the contrary set forth herein, the Escrow
Agent shall not be obligated to make any distribution under this Agreement to
the Members unless it has received from the PCT Representatives an updated
Schedule 1 to this Agreement as provided herein.  Any distributions to Parent
pursuant to the terms of this Agreement shall be made to the address set forth
in Schedule 2 hereto.
 
3.6     Disputes.  All disputes, claims, or controversies arising out of or
relating to Section 3 of this Agreement that are not resolved by mutual
agreement between Parent and the PCT Representative  shall be resolved solely
and exclusively as set forth in Section 8.4 of the Merger Agreement by the PCT
Representative and the Parent.
 
 
-4-

--------------------------------------------------------------------------------

 
 
Section 4.         Fees and Expenses.
 
The Escrow Agent shall be entitled to receive, from time to time, fees in
accordance with Schedule 3.  In accordance with Schedule 3, the Escrow Agent
will also be entitled to reimbursement for reasonable and documented
out-of-pocket expenses incurred by the Escrow Agent in the performance of its
duties hereunder and the execution and delivery of this Agreement.  All such
fees and expenses shall be paid by Parent.


Section 5.         Limitation of Escrow Agent’s Liability.
 
5.1     The Escrow Agent undertakes to perform such duties as are specifically
set forth in this Agreement only and shall have no duty under any other
agreement or document, and no implied covenants or obligations shall be read
into this Agreement against the Escrow Agent.  The Escrow Agent shall incur no
liability with respect to any action taken by it or for any inaction on its part
in reliance upon any notice, direction, instruction, consent, statement or other
document believed by it in good faith to be genuine and duly authorized, nor for
any other action or inaction except for its own gross negligence or willful
misconduct.  In all questions arising under this Agreement, the Escrow Agent may
rely on the advice of counsel, and for anything done, omitted or suffered in
good faith by the Escrow Agent based upon such advice the Escrow Agent shall not
be liable to anyone.  In no event shall the Escrow Agent be liable for
incidental, punitive or consequential damages.
 
5.2     Parent and the PCT Representative, acting on behalf of the Members
hereby agree to indemnify the Escrow Agent and its officers, directors,
employees and agents for, and hold it and them harmless against, any loss,
liability or expense incurred without gross negligence or willful misconduct on
the part of Escrow Agent, arising out of or in connection with the Escrow
Agent’s carrying out its duties hereunder.  This right of indemnification shall
survive the termination of this Agreement and the resignation of the Escrow
Agent.
 
Section 6.         Termination.
 
This Agreement shall terminate upon the release by the Escrow Agent of the final
amounts held in the Escrow Account in accordance with Section 3 (the date of
such release being referred to as the “Termination Date”).
 
Section 7.         Successor Escrow Agent.
 
In the event the Escrow Agent becomes unavailable or unwilling to continue as
escrow agent under this Agreement, the Escrow Agent may resign and be discharged
from its duties and obligations hereunder by giving its written resignation to
the parties to this Agreement.  Such resignation shall take effect not less than
30 days after it is given to all the other parties hereto.  In such event,
Parent may appoint a successor Escrow Agent (acceptable to the PCT
Representative, acting reasonably).  If Parent fails to appoint a successor
Escrow Agent within 15 days after receiving the Escrow Agent’s written
resignation, the Escrow Agent shall have the right to apply to a court of
competent jurisdiction for the appointment of a successor Escrow Agent.  The
successor Escrow Agent shall execute and deliver to the Escrow Agent an
instrument accepting such appointment, and the successor Escrow Agent shall,
without further acts, be vested with all the estates, property rights, powers
and duties of the predecessor Escrow Agent as if originally named as Escrow
Agent herein.  The Escrow Agent shall act in accordance with written
instructions from Parent and the PCT Representative  as to the transfer of the
Escrow Accounts to a successor Escrow Agent.
 
 
-5-

--------------------------------------------------------------------------------

 

 
Section 8.         PCT Representative.
 
8.1     Unless and until Parent and the Escrow Agent shall have received written
notice of the appointment of a successor PCT Representative, Parent and the
Escrow Agent shall be entitled to rely on, and shall be fully protected in
relying on, the power and authority of the PCT Representative  to act on behalf
of the Members.
 
Section 9.         Miscellaneous.
 
9.1     Attorneys’ Fees.  In any action at law or suit in equity to enforce or
interpret this Agreement or the rights of any of the parties hereunder, the
prevailing party in such action or suit shall be entitled to receive a
reasonable sum for its attorneys’ fees and all other reasonable costs and
expenses incurred in such action or suit.
 
9.2     Notices.  Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by facsimile) to the
address or facsimile telephone number set forth beneath the name of such party
below (or to such other address or facsimile telephone number as such party
shall have specified in a written notice given to the other parties hereto):
 
if to Parent:


NeoStem, Inc.
Suite 450
420 Lexington Avenue
New York, NY 10170
Attention:      Catherine M. Vaczy, Esq.
Facsimile:       (646) 607-4672


with a copy, which shall not constitute notice, to:


Lowenstein Sandler PC
65 Livingston Avenue
Roseland, NJ  07068
Attention:      Alan Wovsaniker, Esq.
Facsimile:       (973) 597-2565


if to the PCT Representative :


Dr. Andrew L. Pecora
Progenitor Cell Therapy, LLC
4 Pearl Court, Suite C
Allendale, NJ 07401
Facsimile:        (201) 883-1409
 
 
-6-

--------------------------------------------------------------------------------

 

 
with a copy, which shall not constitute notice, to:


Epstein Becker & Green, P.C.
1227 25th Street, NW
Suite 700
Washington, DC 20037-1156
Attention:        Robert D. Reif, Esq.
Facsimile:        (202) 861-3529


if to the Escrow Agent:


Continental Stock Transfer & Trust Company
17 Battery Place
New York, NY 10004
Attention:        John W. Comer, Jr.
Facsimile:         (212) 616-7615


Notwithstanding the foregoing, notices addressed to the Escrow Agent shall be
effective only upon receipt.  If any notice or other document is required to be
delivered to the Escrow Agent and any other Person, the Escrow Agent may assume
without inquiry that notice or other document was received by such other Person
on the date on which it was received by the Escrow Agent.
 
9.3     Headings.  The bold-faced headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
 
9.4     Counterparts and Exchanges by Facsimile or Other Electronic
Transmission.  This Agreement may be executed in several counterparts, each of
which shall constitute an original and all of which, when taken together, shall
constitute one agreement.  The exchange of a fully executed Agreement (in
counterparts or otherwise) by facsimile or other means of electronic
transmission shall be sufficient to bind the parties to the terms and conditions
of this Agreement.
 
9.5     Applicable Law; Jurisdiction.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.  Subject to Section 3.5 of this Agreement, in any action between
the parties arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement: (a) each of the parties irrevocably
and unconditionally consents and submits to the non-exclusive jurisdiction and
venue of the state and federal courts located in the State of New York; (b) if
any such action is commenced in a state court, then, subject to applicable law,
no party shall object to the removal of such action to any federal court located
in the State of New York; and (c) each of the parties irrevocably waives the
right to trial by jury.
 
 
-7-

--------------------------------------------------------------------------------

 

 
9.6     Successors and Assigns.  This Agreement shall be binding upon and shall
inure to the benefit of each of the parties hereto and each of their respective
permitted successors and assigns, if any.  No director indirect interest in the
Escrow Account or the shares of Parent Common Stock held in the Escrow Account
may be sold, assigned, transferred or pledged except by operation of law.
 
9.7     Waiver.  No failure on the part of any Person to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of any
Person in exercising any power, right, privilege or remedy under this Agreement,
shall operate as a waiver of such power, right, privilege or remedy; and no
single or partial exercise of any such power, right, privilege or remedy shall
preclude any other or further exercise thereof or of any other power, right,
privilege or remedy.  No Person shall be deemed to have waived any claim arising
out of this Agreement, or any power, right, privilege or remedy under this
Agreement, unless the waiver of such claim, power, right, privilege or remedy is
expressly set forth in a written instrument duly executed and delivered on
behalf of such Person; and any such waiver shall not be applicable or have any
effect except in the specific instance in which it is given.
 
9.8     Amendment.  This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of Parent, the PCT Representative and the Escrow Agent;
provided, however, that any amendment executed and delivered by the PCT
Representative shall be deemed to have been approved by and duly executed and
delivered by all of the Members.
 
9.9     Severability.  Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified.  In the event such court
does not exercise the power granted to it in the prior sentence, the parties
hereto agree to replace such invalid or unenforceable term or provision with a
valid and enforceable term or provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid or
unenforceable term.
 
9.10   Parties in Interest.  Except as expressly provided herein, none of the
provisions of this Agreement, express or implied, is intended to provide any
rights or remedies to any Person other than the parties hereto and their
respective successors and assigns, if any.
 
9.11   Entire Agreement.  This Agreement and the Merger Agreement set forth the
entire understanding of the parties hereto relating to the subject matter hereof
and supersede all prior agreements and understandings among or between any of
the parties relating to the subject matter hereof.
 
 
-8-

--------------------------------------------------------------------------------

 

 
9.12   Waiver of Jury Trial.  Each of the parties hereto hereby irrevocably
waives any and all right to trial by jury in any action arising out of or
related to this Agreement or the transactions contemplated hereby.
  
9.13   Cooperation.  The PCT Representative on behalf of the Members and Parent
agree to cooperate fully with each other and the Escrow Agent and to execute and
deliver such further documents, certificates, agreements, stock powers and
instruments and to take such other actions as may be reasonably requested by
Parent, the PCT Representative or the Escrow Agent to evidence or reflect the
transactions contemplated by this Agreement and to carry out the intent and
purposes of this Agreement.
 
9.14   Construction.
 
(a)        For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neutral genders; the feminine gender shall
include the masculine and neutral genders; and the neutral gender shall include
masculine and feminine genders.
 
(b)       The parties hereto agree that any rule of construction to the effect
that ambiguities are to be resolved against the drafting party shall not be
applied in the construction or interpretation of this Agreement.
 
(c)        As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”
 
(d)        Except as otherwise indicated, all references in this Agreement to
“Sections”, “Schedules” and “Exhibits” are intended to refer to Sections of this
Agreement, Schedules to this Agreement and Exhibits to this Agreement.
 
[Remainder of page intentionally left blank]


 
 
-9-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have duly caused this Agreement to be executed
as of the day and year first above written.
 

 
NEOSTEM, INC., a Delaware corporation
       
By:
/s/ Robin L. Smith
 
Name:
Robin L. Smith
 
Title:
Chief Executive Officer
       
PROGENITOR CELL THERAPY, INC.
       
By:
/s/ George S. Goldberger
 
Name:
George S. Goldberger
 
Title:
Chief Business & Financial Officer,  Secretary
       
 /s/ Andrew Pecora
 
Andrew Pecora, as PCT Representative
                 
CONTINENTAL STOCK TRANSFER &
TRUST COMPANY, a New York corporation
       
By:
/s/ John W. Comer, Jr.
 
Name:
John W. Comer, Jr.
 
Title:
Vice President & Senior Account   Manager

 
 
 
 
 
 
 
 
 
 
[Escrow Agreement Signature Page]
 
 
-10-

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
MEMBERS
 
Percentage Certification Attached.


 
 


 
 
 
 
 
 
 
-11-

--------------------------------------------------------------------------------

 


SCHEDULE 2
 
ESCROWED SHARES

 
Number of Escrowed Shares:
10,600,000
   
Address for distributions to Parent:
NeoStem Inc.
 
Suite 450
 
420 Lexington Avenue
 
New York, New York 10170
 
Attention:  Catherine M. Vaczy, Esq.



 
 


 
 
 
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
SCHEDULE 3
 
ESCROW AGENT’S FEES AND EXPENSES


 
Monthly Fee for holding securities and/or cash:
$200 per month
Additional out of pocket expenses including postage and stationary:
Additional
Disbursement fees at termination:
Additional











 
 
 


 
 
-13-

--------------------------------------------------------------------------------

 


EXHIBIT A
 
MERGER AGREEMENT

 
 
 
 
 
 
 
 
 
 
-14-

--------------------------------------------------------------------------------

 